Title: From Thomas Jefferson to Edmund Randolph, 23 February 1795
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Monticello Feb. 23. 95.

I have received from a Mr. D’Ivernois, a Genevan now in London (author of the history of Geneva I once put into your hands) several letters informing me of the suppression of the college of Geneva by the late revolution there, and proposing it’s transplantation to this country. The desire of the President to apply his shares in the canals of Patowmack and James river to some public purpose, has occasioned me to communicate D’Ivernois’ information and proposition in a letter which goes by this post. As this will of course be communicated to you I shall not repeat here what I have said there. You know the celebrity of that college, and the degree in which several of it’s professors stand in the republic of letters. D’Ivernois is not of the college himself, nor meaning to be of it. He was known to Mr. Adams and myself as an exile from Geneva for too much republicanism in 1785. He is now an exile for having too little. Should his proposition be approved, the favor I must ask of you is dispatch. Otherwise a letter which I have written him may put the thing out of our reach. In the same case, as some negociation will be requisite there I should suppose it might be well confided either to Pinckney or Monroe to settle such points as must of necessity be settled as preliminaries to their embarcation. I am with sincere esteem Dear Sir Your friend & servt

Th: Jefferson

